Exhibit 10.1

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this "Amendment") is executed
effective as of December 31, 2012 (the "Effective Date"), between FSP GALLERIA
NORTH LIMITED PARTNERSHIP, a Texas limited partnership ("Landlord"), and EMCARE,
INC., a Delaware corporation ("Tenant").

W I T N E S S E T H:

A.     Landlord and Tenant have heretofore entered into that certain Office
Lease Agreement, dated March 15, 2012 (the “Original Lease”) covering certain
space in the Building (as defined in the Lease) known as Galleria North Tower I,
13737 Noel Road, Dallas, Texas 75240, which Office Lease was amended on October
12, 2012 pursuant to a certain First Amendment to Office Lease Agreement between
Landlord and Tenant (the “First Amendment”). The Original Lease, as modified by
the First Amendment, is referred to herein as the "Lease."

B.     The First Amendment granted to Tenant an Option (as defined in the First
Amendment) to expand the Premises (as defined in the Lease) to include the 12th
floor of the Building (referred to in the First Amendment and herein as the
“12th Floor Expansion Space”).

C,     Upon the exercise by Tenant of the Option, the First Amendment
contemplates that Landlord and Tenant will further amend the Lease to reflect
the changes in the terms of the Lease as a result of the addition of the 12th
Floor Expansion Space to the Premises. This Amendment is intended to constitute
the “Second Amendment” referred to in the First Amendment. Unless otherwise
defined herein, capitalized terms used in this Amendment shall have the meaning
given them in the Original Lease, as modified by this Amendment.

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements set forth hereinbelow, together with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed by each of the parties hereto, the undersigned
Landlord and Tenant do hereby covenant and agree as follows:

1.     Addition of 12th Floor Expansion Space. Landlord hereby leases and
demises unto Tenant and Tenant hereby leases from Landlord the 12th Floor
Expansion Space containing 14,609 square feet of Rentable Area, all upon and
subject to the terms and conditions of the Lease. The configuration and location
of the 12th Floor Expansion Space is shown on Exhibit “B-2” attached hereto.

 

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

2.     Commencement Date of Expansion Space Rent. The lease for the 12th Floor
Expansion Space shall commence on the 2/2013 Commencement Date. From and after
the 2/2013 Commencement Date (i) all references in the Lease to the "Premises,"
including the definition in Section 1 of the Lease, shall include the 12th Floor
Expansion Space; (ii) all references in the Lease to the "Rentable Area of the
Premises," including the definition set forth in Section 1 of the Lease, shall
be adjusted to include the square feet of Rentable Area for the 12th Floor
Expansion Space (Rentable Area of the Premises, after the addition of the 12th
Floor Expansion Space, will be 97,581 square feet; (iii) Exhibit "B" of the
Lease is hereby modified to addition the floor plan shown on Exhibit “B-2”
hereto; and (iv) except as specifically modified by the terms of this Amendment,
the terms and provisions of the Lease shall apply to the 12th Floor Expansion
Space and Tenant's use and occupancy thereof.

3.     Adjustment in Base Rental. From and after 2/2013 Commencement Date, in
addition to Base Rental provided for in the Lease, Tenant shall also pay Base
Rental for 12th Floor Expansion Space and Electricity, as follows:

Lease Months
[commencing
February 1, 2013]

Annual Base
Rental Rate
Per RSF

Annual Base
Rental Monthly
Installments Additional
Charge to
Base Rental 1 through 23 $19.50 $284,875.50 $23,739.63 +Electricity 24 through
32 $0.00 $0.00 $0.00 +Electricity 33 through 41 $19.50 $284,875.50 $23,739.63
+Electricity 42 through 71 $21.50 $314,093.50 $26,174.46 +Electricity 72 through
101 $23.50 $343,311.50 $28,609.28 +Electricity 102 through 132 $25.50
$372,529.50 $31,044.13 +Electricity



Tenant agrees to pay to Landlord the additional Base Rental and electricity
described above as otherwise provided in the Lease.

4.     Tenant's Share of Basic Operating Costs. On the 2/2013 Commencement Date,
Tenant's Share with respect to Building Operating Costs, shall be adjusted to be
25.71%. The "Base Year" for the Expansion Space shall be the calendar year 2013.

5.     Condition of Premises and Tenant Improvements. Landlord and Tenant agree
that Tenant will accept the Expansion Space on an "AS IS, WHERE IS" basis as of
the Expansion Commencement Date, and Tenant, by its signature below, accepts the
12th Floor Expansion Space on such terms.

6.     Tenant Improvements. Tenant Improvements for the 12th Floor Expansion
Space and the Improvement Allowance applicable to the 12th Floor Expansion Space
are set forth on, and shall be governed by, Exhibit "D" to the First Amendment.

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

7.     Parking. In addition to the parking rights granted to Tenant in Exhibit
"E" of the Lease, Tenant shall also have a non-exclusive right to 51 Parking
Spaces (based on 3.5 Parking Spaces for every 1,000 square feet of Rentable Area
in the 12th Floor Expansion Space) (the "Expansion Parking Spaces") on the terms
and as more particularly set forth in Section 10 of the First Amendment. The
Expansion Parking Spaces shall be allocated among the Parking Areas in the
manner set forth in Section 10 of the First Amendment.

8.     13th Floor Expansion Space. Nothing in this Amendment is intended or
shall be construed to modify any of the terms of the First Amendment that are
applicable to the 13th Floor Expansion Space. For ease of reference, on the
1/2014 Commencement Date the Rentable Area of the Premises, with the addition of
the 13th Floor Expansion Space, shall be increased to 109,863 square feet and
Tenant’s Share of Operating Expenses shall be increased from 25.71% to 28.95%,
as more particularly set forth in the First Amendment.

9.     Commissions. Landlord and Tenant acknowledge that Cassidy Turley
Commercial Services, Inc. has acted on behalf of Landlord in connection with
this Amendment and Jones Lang LaSalle has acted on behalf of Tenant
(collectively, "Brokers"). Landlord and Tenant agree that the Brokers are the
only brokers involved in the procurement, negotiation or execution of this
Lease, and that any commissions that may be payable by Landlord shall be paid
pursuant to a separate commission agreement. LANDLORD AND TENANT HEREBY
INDEMNIFY EACH OTHER FROM THE PAYMENT OF ANY COMMISSIONS OWED TO ANY BROKER WITH
RESPECT TO THIS AMENDMENT RESULTING FROM THE ACTS OF SUCH INDEMNIFYING PARTY,
BUT NOT OTHERWISE.

10.     No Modification. Except as specifically amended by this Amendment, all
other terms and conditions of the Lease shall remain unchanged and in full force
and effect, and as said terms and conditions have been modified or amended
hereby, same shall be binding upon the parties hereto and their respective
successors and assigns. The Lease and this Amendment shall be construed as one
instrument and any default under the Original Lease shall also be a default
under this Amendment and any default under this Amendment shall also be a
default under the Lease.

11.     No Waiver. Landlord and Tenant expressly acknowledge and agree that
nothing herein shall affect, abrogate or waive any rights or obligations of
Landlord or Tenant under the Lease."

12.     Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

13.     Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

14.     Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation. In
the event of any conflict between the terms of the Lease and this Amendment,
this Amendment shall control.

15.     Severability. If any clause or provision of this Amendment is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

16.     Ratification. Tenant hereby confirms and ratifies that, as of the
Effective Date of this Amendment, and the Lease, as modified by this Amendment,
remains in full force in effect.

END OF TEXT; SIGNATURE PAGES TO FOLLOW

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

Landlord's Notice Address:

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Scott Carter, Esq.

 

and

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Asset Management

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas Limited Partnership

 

By:       FSP Property Management LLC,

its asset manager

 

By: /s/ John F. Donahue

Name: John F. Donahue

Title: Vice President

 

 

Tenant's Notice Address:

 

13737 Noel Road, 15th Floor
Dallas, TX 75240

Attention: Pamela Overstreet

 

And

 

6200 S. Syracuse Way, Suite 200

Greenwood Village, CO 80111

Attention: Legal Department

 

 

TENANT:

 

EMCARE, INC., a Delaware Corporation

By: /s/ Randel Owen

Name: Randel Owen

Title: EVP

 

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

EXHIBIT "B-2"

12TH FLOOR EXPANSION SPACE

 

ac_12_emcare_113012 [image_001.jpg]

 

EXHIBIT B-2 – FLOOR PLAN – 12th FLOOR EXPANSION SPACE

 

 

 

JOINDER, CONSENT AND RATIFICATION OF GUARANTOR

 

THIS JOINDER, CONSENT AND RATIFICATION OF GUARANTOR (this "Agreement"), dated
effective as of December 31, 2012, is executed by EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation ("Guarantor") and made a part of that
certain First Amendment to Office Lease dated as of October 12, 2012 (“First
Amendment”) and that certain Second Amendment to Office Lease Agreement dated of
even date herewith (the "Second Amendments") executed by executed by FSP
GALLERIA NORTH LIMITED PARTNERSHIP, a Texas limited partnership ("Landlord"),
and EMCARE, INC., a Delaware corporation ("Tenant"), to which this Agreement is
attached. Reference is hereby made to that certain Office Lease Agreement dated
as of March 15, 2012, executed by Landlord and Tenant (herein called, as
modified by the First Amendments and the Second Amendment, the "Lease").
Guarantor guaranteed some or all of the duties and obligations of Tenant arising
under the Lease pursuant to that certain Guaranty of Lease dated as of March 15,
2012 (the "Guaranty").

 

In consideration of the covenants, conditions and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are all hereby acknowledged, Guarantor hereby covenants and agrees with
Landlord as follows:

 

1.     Guarantor hereby consents to the execution and delivery by Landlord and
Tenant of the Second Amendment and to the consummation of the transactions
contemplated thereby. Guarantor hereby agrees that (i) from and after the date
of this Agreement, all references in the Guaranty to the term "Lease" shall mean
and refer to the Lease, as modified by the First Amendment and the Second
Amendment, (ii) the Guaranty, as so modified, and Guarantor's obligations,
covenants, agreements and duties thereunder remain in full force and effect,
notwithstanding the execution and delivery of the Second Amendment and the
consummation of the transactions contemplated thereby. Guarantor hereby
unconditionally ratifies, reaffirms and confirms the Guaranty, as modified
hereby.

 

2.     By the execution and delivery hereof, Guarantor represents and warrants
to Landlord that, as of the date hereof: (a) no authorization, approval,
consent, or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery or performance
by Guarantor of this Agreement; and (b) this Agreement has been duly executed,
acknowledged and delivered by Guarantor and constitutes the legal and binding
obligation of Guarantor.

 

3.     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas and shall be binding upon Guarantor, Landlord and
their respective successors and assigns.

 

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date first
above written.

 

  GUARANTOR:       EMERGENCY MEDICAL SERVICES CORPORATION,
a Delaware corporation       By: /s/ Randel Owen   Name: Randel Owen   Title:
COO/CFO


 

